Citation Nr: 0124354	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  99-17 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to specially adapted housing or to a special 
home adaptation grant.  

2.  Entitlement to a certification of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and to necessary adaptive equipment or for 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran had active duty for training with the Kentucky 
National Guard in July 1955; he served on active duty in the 
United States Air Force from March 1956 to July 1959, and 
from August 1962 to August 1977, at which time he was placed 
on the Temporary Disability Retired List.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran entitlement 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing or to a special home adaptation 
grant and entitlement to a certification of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and to necessary adaptive equipment or for 
adaptive equipment only.  

In addition, the veteran appealed the RO's March 1999 rating 
decision that denied him entitlement to service connection 
for diabetes, also claimed as a residual of exposure to 
herbicide agents.  The same rating decision denied him 
entitlement to service connection for degenerative arthritis 
and respiratory condition, to include sleep apnea, 
Pickwickian syndrome and tracheostomy, since no new and 
material evidence had been submitted warranting reopening 
those claims, which had been denied by the RO in prior final 
decisions.  

The veteran perfected appeals in regard to all the above-
mentioned issues.  In April 2001, he personally testified at 
a travel board hearing held at the RO before the undersigned 
Member of the Board.  Received at that hearing was a signed 
statement from the veteran in which he withdrew the issues of 
whether new and material evidence had been submitted 
warranting reopening the claims for degenerative arthritis 
and respiratory condition.  He also noted in the statement 
that he understood that the issue for entitlement to service 
connection for diabetes, claimed as a residual to exposure to 
a herbicide agent, may be deferred pending publication of VA 
final regulations.  During the hearing, he reiterated the 
information contained in his written statement.  As the Board 
has not yet rendered a final decision in regard to the new 
and material issues, they are properly withdrawn and are not 
for adjudication by the Board.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.204 (1996).  Further, at the veteran's 
request, the hearing record was kept open for an additional 
thirty days in order to afford him an opportunity to submit 
additional evidence.  Such evidence was received, along with 
a signed waiver of RO jurisdiction of that evidence, and the 
evidence was associated with the claims file in connection 
with the veteran's appeal.  See 38 C.F.R. § 20.1304(c) 
(2000).  

The issue of entitlement to service connection for diabetes, 
claimed as a residual to exposure to herbicides, is being 
referred to the RO for adjudication.  A final regulatory 
amendment to 38 C.F.R. § 3.309(e), adding Type II diabetes to 
VA's list of diseases for which VA allows presumptive 
service-connection based on herbicide exposure (including 
Agent Orange), was published in the Federal Register, pages 
23166-23169, on May 8, 2001.  The effective date of the 
regulatory amendment is July 9, 2001.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran is service-connected for arteriosclerotic 
heart disease and congestive heart failure, rated 100 percent 
disabling; post-traumatic stress disorder (PTSD), rated 70 
percent disabling; thrombophlebitis of the left leg, rated 10 
percent disabling; arthralgia of the left shoulder, rated 10 
percent disabling; and arthralgia of the arms and left hand, 
rated noncompensably disabling; he is also entitled to 
special monthly compensation on account of congestive heart 
failure being rated 100 percent disabling with an additional 
service-connected disability (PTSD) independently ratable at 
60 percent or more.  

3.  The veteran does not have the loss, or loss of use, of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair, as a 
result of injury or disease incurred in or aggravated during 
active military service.  

4.  The veteran does not have either loss, or loss of use, of 
one lower extremity together with residuals of organic 
disease or injury, or any loss, or loss of use, of one lower 
extremity together with the loss, or loss of use, of one 
upper extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, as a result of 
injury or disease incurred in or aggravated during active 
military service.  

5.  The veteran does not have blindness in both eyes or 
anatomical loss, or loss of use, of both hands, as a result 
of injury or disease incurred in or aggravated during active 
military service.  

6.  The veteran does not have loss, or permanent loss of use, 
of one or both feet, loss, or permanent loss of use, of one 
or both hands, ankylosis of one or both knees or one or both 
hips, or blindness in both eyes, as a result of injury or 
disease incurred in or aggravated during active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to specially adaptive 
housing or for a special home adaptation grant have not been 
met.  38 U.S.C.A. § 2101 (West 1991); 38 C.F.R. §§ 3.809, 
3.809a (2000).  

2.  The criteria for entitlement to a certification of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance and to necessary adaptive 
equipment or for adaptive equipment only have not been met.  
38 U.S.C.A. § 3901 (West 1991); 38 C.F.R. § 3.808 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the August 1999 Statement of the Case (SOC) 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  The RO has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran as relative to this claim has been obtained 
and associated with the claims folder.  Moreover, the veteran 
has undergone VA examinations in connection with the claim on 
appeal (in October 1998, December 1998, and January 1999).  
Furthermore, the veteran has had the opportunity to testify 
at a travel board hearing, and there is no indication that 
there is additional, existing evidence outstanding that is 
necessary for adjudication of the issues on appeal.  Hence, 
adjudication of this appeal, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Hence, the claim is ready to be 
considered on the merits.  

I.  Background

The record reflects that the veteran has established service-
connection for arteriosclerotic heart disease and congestive 
heart failure, rated 100 percent disabling; post-traumatic 
stress disorder (PTSD), rated 70 percent disabling; 
thrombophlebitis of the left leg, rated 10 percent disabling; 
arthralgia of the left shoulder, rated 10 percent disabling; 
and arthralgia of the arms and left hand, rated 
noncompensably disabling.  He is also entitled to special 
monthly compensation on account of congestive heart failure 
being rated 100 percent disabling with an additional service-
connected disability (PTSD) independently ratable at 60 
percent or more.

The report of the veteran's August 1997 VA examination 
reflects that his weight was 399 pounds and considered 
morbidly obese.  He was unable to walk and was in a 
wheelchair.  Findings showed severe degenerative joint 
disease in the lower extremities and limitation of motion of 
his knees.  The diagnoses were morbid obesity, severe 
degenerative joint disease, coronary artery disease, 
congestive heart failure, sleep apnea, and diabetes mellitus.  

On VA examination in October 1998, he weighed 386 pounds and 
was using a wheelchair.  Findings showed mild to moderate 
decreased range of motion of the large joints in the upper 
and lower extremities due to morbid obesity.  The diagnoses 
were morbid obesity, arteriosclerotic heart disease, Type II 
diabetes syndrome, Pickwickian syndrome, and status post 
tracheostomy.  

The report of the veteran's December 1998 VA examination 
indicates that he was unable to feed himself without 
assistance; that he needed help with bathing, dressing, 
shaving; that he was extremely short of breath with any 
activity; that he complained of chronic, severe pain in both 
hips and knees with weight bearing.  He needed assistance to 
transfer from bed to scooter.  He had poor balance, poor 
propulsion, and had sustained frequent falls.  The findings 
showed he had coronary artery disease with myocardial 
infarctions/angina, congestive heart failure, shortness of 
breath at rest and was using oxygen 24 hours a day due to 
tracheostomy, sleep apnea, peripheral neuropathy, marked 
obesity, depression, anxiety (PTSD), arteriosclerotic heart 
disease, Type II diabetes for which he was taking oral 
hypoglycemics, hypertension, and permanent tracheostomy 
secondary to Pickwickian syndrome.  

Pursuant to the veteran's current claim, he underwent VA 
examination in January 1999.  By history, the examining 
physician noted that the veteran had undergone a tracheostomy 
in 1982 because of respiratory failure secondary to pulmonary 
insufficiency related to his obesity (Pickwickian syndrome).  
At the time of the examination, the veteran was in an 
electric powered wheelchair and had a tracheostomy, but was 
able to speak to the examiner by closing off the tracheotomy.  
He also had an oxygen tank attached to his wheelchair.  On 
examination, his vision was 20/30 in both eyes.  He could 
walk only with a great deal of difficulty, an no more than 10 
to 15 feet at the most.  Blood pressure reading was 149/69.  
Following the examination and review of the veteran's claims 
file, the examiner offered that the veteran's major 
difficulty is his morbid obesity, which causes him to have 
respiratory insufficiency and chronic respiratory acidosis 
and hypoxemia.  This required that he be on constant oxygen 
therapy and he also has a long-standing tracheostomy.  The 
physician further stated that the veteran's obesity adds to 
the burden on his heart and, at the time of the examination, 
he had a mild degree of systolic hypertension that had not 
been seen before.  In response to the RO request that the 
physician evaluate the veteran's disability and express a 
medical opinion whether the veteran is disabled because of 
his heart or whether he is disabled because of his morbid 
obesity, the physician offered that certainly the latter is a 
major contributing factor to the problems that the veteran 
has.  

The veteran contends, in correspondence and during his travel 
board hearing, that he is essentially confined to a motorized 
wheelchair, that he is on oxygen 24 hours a day, that he has 
lost the use of his right arm due to degenerative arthritis, 
that he has spurs on discs C 5 to C 7, and that he has lost 
the use of his left leg because of a large knot underneath 
it.  

The private CT scan reports dated in September 2000 and 
October 2000 pertain to the veteran's neck, chest and spine.  
The CT Scan of his neck revealed mild degenerative changes.  
The medical statement from the veteran's physician, dated in 
May 2001, relates that he has treated the veteran for the 
past eight years and that his condition has worsened.  The 
physician further noted that the veteran has lost the use of 
his right arm and left leg, and that he is in severe pain at 
all times.  

II.  Analysis

A.  Specially Adapted Housing or Grant for Special Home 
Adaptation

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran who is 
entitled to compensation for disability that was incurred in 
or aggravated during active military service and who is 
entitled to compensation for permanent and total disability 
due to:  (1) the loss, or loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) which 
includes (a) blindness in both eyes, having only light 
perception, plus (b) the anatomical loss, or loss of use, of 
one lower extremity, or (3) the loss, or loss of use, of one 
lower extremity together with (a) residuals of organic 
disease or injury, or (b) the loss, or loss of use, of one 
upper extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, in acquiring a 
suitable housing unit with special fixtures or movable 
facilities made necessary by the nature of the veteran's 
disability, and necessary land therefor.  See 38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.  

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations may be issued to a veteran 
who is entitled to compensation for disability that was 
incurred in or aggravated during active military service and 
who is entitled to compensation for permanent and total 
disability which (1) is due to blindness in both eyes with 
5/200 visual acquity or less, or (2) includes the anatomical 
loss, or loss of use, of both hands.  See 38 U.S.C.A. 
§ 2101(b)(1); 38 C.F.R. § 3.809a.  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance, propulsion, etc., in the case of 
the foot, could be accomplished equally well by an amputation 
stump with prosthesis.  See 38 C.F.R. §§ 3.350(a)(2), 4.63.  

In the veteran's case, as noted previously, the record 
reflects that he has established service-connection for 
arteriosclerotic heart disease and congestive heart failure, 
rated 100 percent disabling; post-traumatic stress disorder 
(PTSD), rated 70 percent disabling; thrombophlebitis of the 
left leg, rated 10 percent disabling; arthralgia of the left 
shoulder, rated 10 percent disabling; and arthralgia of the 
arms and left hand, rated noncompensably disabling.  He is 
also entitled to special monthly compensation on account of 
congestive heart failure being rated 100 percent disabling 
with an additional service-connected disability (PTSD) 
independently ratable at 60 percent or more.

The record shows that he essentially is confined to a 
wheelchair and must use oxygen 24 hours a day.  The results 
of recent VA medical examination show that he is only able to 
walk 10 to 15 feet with great difficulty.  His deficits of 
weight bearing are largely due to his obesity and his painful 
knees.  Neither of those conditions have been service-
connected.  Likewise, the medical examiner, when specifically 
instructed to offer a medical opinion pertaining to the 
veteran's disability, offered that the veteran's morbid 
obesity is the major contributor to his problems.  Medical 
opinion further notes that his morbid obesity causes him to 
have respiratory insufficiency and chronic respiratory 
acidosis and hypoxemia, which requires constant oxygen 
therapy.  Further evidence indicates that the veteran had 
undergone a tracheostomy because of respiratory failure 
secondary to pulmonary insufficiency related to his obesity 
(Pickwickian syndrome).  

However, the evidence does not establish that the veteran has 
sustained the loss of use of either lower extremity as a 
result of his service-connected arteriosclerotic heart 
disease and congestive heart failure or thrombophlebitis of 
the left leg.  Rather, his loss of use of his lower 
extremities is due to nonservice-connected degenerative joint 
disease and excess weight being put on his lower extremities.  
His loss of use of his upper right extremity is due to his 
complaints of pain with X-ray findings showing mild 
degenerative changes in the neck area.  Likewise, the loss of 
use and limitation of motion in the area are due, not to a 
service-connected disability, but rather to nonservice-
connected degenerative disease.  Medical evaluation revealed 
that he does not have any significant visual impairment.  
Under the circumstances, the Board finds that the criteria 
for entitlement to specially adapted housing or for a special 
home adaptation grant have not been met.  

B.  Automobile and Necessary Adaptive Equipment
or Adaptive Equipment Only

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance, subject to a 
regulated amount, and to necessary adaptive equipment may be 
made when the veteran has one of the following conditions 
which is the result of injury or disease incurred in or 
aggravated by active military service:  (1) loss, or 
permanent loss of use, of one or both feet; (2) loss, or 
permanent loss of use, of one or both hands; or (3) permanent 
impairment of vision of both eyes with central visual acuity 
or 20/200 or less in the better eye with corrective glasses, 
or central visual acuity of more than 20/200 if there is a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of visual field 
subtends an angular distance no greater than 20 degrees in 
then better eye.  For adaptive equipment eligibility only, 
ankylosis of one or both knees or one or both hips.  See 
38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).  

The pertinent part of the above-mentioned law and regulation 
is that the disability resulting in permanent loss of use of 
the veteran's upper or lower extremities is that entitlement 
arises from service-connected disability, that is, disability 
that was incurred in or aggravated by active military 
service.  In the veteran's case, he does not have any of the 
required service-connected conditions.  Medical opinion 
attributes his limited use of his right upper extremity to 
nonservice-connected degenerative changes and limited use of 
his lower extremities to nonservice-connected morbid obesity.  
Further, medical examination revealed that the veteran has 
visual acuity of 20/30 in both eyes.  Hence, as the veteran 
does not have a service-connected qualifying impairment, he 
does not meet the basic eligibility criteria for financial 
assistance in the purchase of an automobile or conveyance or 
for adaptive equipment only.  


ORDER

Entitlement to specially adapted housing or to a special home 
adaptation grant is denied.  

Entitlement to a certification of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and to necessary adaptive equipment or for 
adaptive equipment only is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

